Citation Nr: 0824466	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Observer


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to July 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's claims for 
service connection.

The veteran testified at a hearing in March 2008 before the 
undersigned Acting Veterans Law Judge.  Additional evidence 
was received by the Board following the January 2008 
supplemental statement of the case.  The veteran waived 
agency of original jurisdiction (AOJ) consideration of this 
evidence at the hearing.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).

The Board finds that the veteran's claim for service 
connection for a bilateral foot disorder is better described 
as listed on the title page of this decision.


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome was not shown in service 
or for many years after service and is not shown to be 
related to service or an event of service origin.

2.  The veteran's right hallux valgus, status post right 
bunionectomy; left hallux valgus; and, hammertoes number two 
on the right foot and toes two through four on the left foot, 
had their onset in service.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Right hallux valgus, status post right bunionectomy; left 
hallux valgus; and, hammertoes number two on the right foot 
and toes two through four on the left foot were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that bilateral carpal tunnel syndrome 
and bilateral foot disability are related to injuries in 
service.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2003 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit any evidence not in the possession of 
the Federal government.  In essence, he was told to submit 
any evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  




2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted service medical records and VA treatment 
records.  The veteran was afforded multiple VA medical 
examinations, the latest of which was in March 2008.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

1.  Bilateral Carpal Tunnel Syndrome

Examination upon entry into service in September 1978 showed 
no problems with the veteran's hands or wrists.  The veteran 
was seen for numbness in the right wrist and hand in 1982.  
He did not complain about his hands or wrists again in 
service, despite being seen many times for shoulder, cervical 
spine, and knee injuries, among other disorders.  The veteran 
did not report any hand or wrist problems at his March 1994 
discharge physical, despite having the opportunity to do so, 
and none were noted by the examiner.

The next time any sort of hand or wrist disorder was noted 
was in May 1999, when the veteran was diagnosed with 
radiculopathy from the cervical spine down the left arm.  
Radiologic examination in March 2000 found no abnormalities 
in either hand.  A March 2001 nerve conduction study showed 
early carpal tunnel syndrome in the left extremity.  In 
September 2001, the veteran reported to a VA provider that he 
was experiencing decreased grip and fine finger movement 
bilaterally.  A September 2002 nerve conduction study showed 
bilateral entrapment of the median nerves across the carpal 
ligaments that was worse on the right.

A VA neurological examination was conducted in November 2007.  
The veteran reported pain in his neck radiating into one 
shoulder or the other and into the palms of his hands, as 
well as weakness in his hands.  He reported pain 50 percent 
of the time, more so when he was active.  The examiner found 
no evidence of cervical radiculopathy but some evidence of 
peripheral neuropathy, median nerve entrapment at the wrist, 
and left radial sensory neuropathy likely at the elbow.  The 
examiner opined that the progression of carpal tunnel 
syndrome findings between 2001 and 2002 suggested it was a 
relatively new development and that it was unlikely related 
to any symptoms the veteran had in service.

As for the clinically diagnosed carpal tunnel syndrome, to 
the extent that the veteran is shown to have any such 
disorder, such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with carpal tunnel 
syndrome or any sort of hand or wrist disorder during active 
service.  There is no evidence of record that the veteran was 
treated for carpal tunnel syndrome within twelve months of 
his separation from service.  There is no evidence of record 
to suggest that carpal tunnel syndrome existed until March 
2001, when it was first diagnosed in the left wrist.  The 
earliest treatment for left wrist problems was in May 1999.

The absence of any diagnosis of the claimed carpal tunnel 
syndrome in the service and post-service medical records 
between 1982, when the veteran complained of wrist problems, 
and 1999, when the veteran next reported a wrist problem, 
constitutes negative evidence tending to disprove the 
assertion that the veteran had carpal tunnel syndrome during 
his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
The lack of any evidence of symptoms suggestive of carpal 
tunnel syndrome until 1999, nearly seventeen years after the 
first complaint of wrist pain, and the fact that the 1982 
complaints were about the right wrist and the 1999 complaints 
were about the left wrist, is evidence which tends to show 
that carpal tunnel syndrome was not incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the United States Court of Appeals for 
Veterans Claims which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability).  Although Maxson is not directly on point in 
this case, as it deals with aggravation in service and not 
service connection, it does imply that, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. 
 
In addition, the absence of evidence of carpal tunnel 
syndrome during service is supported by affirmative evidence 
that tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the November 2007 VA examination which concluded that carpal 
tunnel syndrome is a relatively new development not related 
to service.  The Board finds that this examination is 
credible evidence that carpal tunnel syndrome is not related 
to service.

The only evidence supporting the veteran's claims that carpal 
tunnel syndrome is related to service are the veteran's own 
statements.  The Board notes that the statements of the 
veteran and his representative to the effect that his carpal 
tunnel syndrome is causally connected to his active service 
are not probative as there is no evidence in the record that 
he has any medical knowledge or expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current 
carpal tunnel syndrome is in any way linked to any incident 
of his active service.  There is no competent medical opinion 
of record that provides an etiologic link, whether by 
causation or by aggravation, between the veteran's current 
carpal tunnel syndrome and his active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's carpal tunnel 
syndrome is not related to his active service.  While it is 
apparent that the veteran currently has carpal tunnel 
syndrome, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of the carpal tunnel 
syndrome and service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for carpal tunnel syndrome.  As such, 
the evidence is insufficient to support a grant of service 
connection for carpal tunnel syndrome. 

2.  Bilateral foot disability

The veteran seeks service connection for various bilateral 
foot problems.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.  

The veteran has several current foot diagnoses, as reflected 
in the March 2008 VA examination.  These diagnoses are status 
post right bunionectomy of the first metatarsophalangeal 
joint, bilateral hallux valgus, splaying of both feet, and 
hammertoes.  A September 2004 VA examination also showed a 
bunion on the left foot.  The remaining question, therefore, 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Examination upon entry into service in September 1978 showed 
no abnormalities of the feet.  The veteran reported that he 
had never experienced any foot trouble.  There is no record 
of the veteran seeking treatment for his feet in service.  
However, during a March 1994 discharge physical, the veteran 
reported a bunion on his right great toe.  At his March 2008 
hearing, the veteran explained that he had problems with his 
feet throughout his service, beginning in 1979, but did not 
seek medical treatment because it was not the kind of injury 
for which a solider sought medical attention.  He was 
concerned about being taken off his job for an extended 
period of time.  The veteran is certainly competent to 
testify as to his own symptoms, including bunions on his feet 
during service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

Subsequent medical records show the veteran had a 
bunionectomy and second two arthroplasty on his right foot in 
October 2002.  At a September 2004 VA examination, the 
veteran reported daily recurring pain in both feet.  Surgical 
scars were noted on the right foot and a bunion was noted on 
the left foot.  Radiologic examination showed the right foot 
was status post bunionectomy.

At a VA examination in December 2007, the veteran reported 
that his feet hurt him 80 percent of the time, became painful 
with movement, and required the use of pain medications.  He 
had flare-ups of his feet which caused deep, sharp pain.  
Radiologic examination showed that the second, third, fourth, 
and fifth digits on the right foot were deviated medially.  
The examiner diagnosed the veteran as having splaying of the 
feet; right hallux valgus, status post right bunionectomy; 
left hallux valgus; and hammertoes number two on the right 
foot and toes two through four on the left foot.

With respect to the onset and etiology of the conditions, the 
examiner noted that the veteran has consistently complained 
about his feet for many years, including on his discharge 
physical.  Despite the lack of consistent medical records, 
the examiner found that the veteran's current foot problems 
originated in service and were caused by service.  The Board 
finds that this examination is favorable evidence in support 
of the veteran's claim, as it provides a medical nexus 
between service and the current disability.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to the veteran's symptoms from the 
time of retirement from service and his 2002 surgery; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bilateral 
bunions will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Accordingly, service connection for right 
hallux valgus, status post right bunionectomy; left hallux 
valgus; and, hammertoes number two on the right foot and toes 
two through four on the left foot is granted.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for right hallux valgus, status post right 
bunionectomy; left hallux valgus; and, hammertoes number two 
on the right foot and toes two through four on the left foot 
is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


